DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-9, 11-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach or render obvious the invention as essentially claimed. 
Baker (US 4911410), Blume (US 7726026), and Robison et al. (US 2013/0181154) were considered most pertinent to applicant's disclosure.  
Baker discloses a valve seat (fig. 3), the valve seat comprising a body (34) including a first section (section having 52) capable of insertion into a suction or discharge fluid passageway and a second section (section having 54) extending longitudinally from the first section, the second section comprising a recess (54) in which a sintered cemented carbide inlay (46, col. 12, ll. 6) is positioned, wherein the sintered cemented carbide inlay comprises a valve mating surface (flat lower surface, as viewed in fig. 3; seen mating valve member 32 in fig. 1) and exhibits a compressive stress condition (col. 3, ll. 16-44).
Blume discloses a fluid end (fig. 1, 110) comprising: a suction fluid passageway (passageway in which valve in fig. 1 is located; col. 2, ll. 10) and a discharge fluid passageway (passageway in which a discharge valve is located; col. 2, ll. 16); and a valve assembly (fig. 1) in at least one of the suction and discharge fluid passageways 
Blume does not disclose wherein the sintered cemented carbide inlay exhibits a compressive stress condition; wherein the second section imparts the compressive stress condition to the sintered cemented carbide inlay.
Robison et al. teaches a related valve seat (1000, fig. 10), wherein the sintered cemented carbide inlay (1006) exhibits a compressive stress condition ([0008]); and wherein the second section imparts the compressive stress condition to the sintered cemented carbide inlay (the band 1004 surrounds all of the inlay 1006 and therefore a first and second section would impart the compressive stress condition).
However, Robison does not further teach wherein the compressive stress condition of the sintered cemented carbide inlay is specifically at least 0.5 GPa.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753